per curiam:
El 3 de agosto de 2005 recibimos copia de una resolución dictada por la Hon. Lourdes Velázquez Cajigas en el caso Pueblo de Puerto Rico v. Ángel T. Berríos Pagán, Núms. KSC2005G146, KSC2005G0147, KSC2005G0148. En la resolución se reseñan los hechos siguientes.
El Ministerio Público presentó cargos por posesión de sustancias controladas contra el Ledo. Ángel T. Berríos Pa-*79gán, por hechos alegadamente ocurridos en diciembre de 2004. En dicho caso, el acusado presentó una moción en la que notificó la defensa de incapacidad mental para enfren-tar el procedimiento penal en su contra y su inimputabili-dad al momento de los hechos.
El licenciado Berrios Pagán fue sometido entonces a una evaluación médica por el Dr. Rafael Cabrera Aguilar, perito siquiatra del tribunal. Éste concluyó que el acusado reflejaba un desorden mental, una capacidad de abstrac-ción disminuida y afecto inapropiado producto del uso de sustancias controladas, por lo que concluyó que en su opi-nión pericial el acusado no se encontraba procesable para enfrentar el proceso penal pendiente en su contra y ayudar en su defensa. El doctor Cabrera recomendó que el licen-ciado Berrios Pagán ingresara a un programa de rehabilitación. Como resultado de lo anterior, el tribunal de instancia ordenó el ingreso del licenciado Berrios Pagán a un centro de rehabilitación.
La honorable juez Velázquez Cajigas señaló en su reso-lución que, como “medida cautelar en protección del licen-ciado Berrios Pagán, de la comunidad jurídica” y de las personas que le pudieran requerir sus servicios profesiona-les, solicitó de éste, al igual que de su abogado, el compro-miso de que el licenciado Berrios Pagán “no asumiera la representación legal de ningún imputado ni compareciera al tribunal en tal carácter hasta que finalice su tratamiento”. El tribunal aclaró que no estaba tomando acción disciplinaria alguna, pues ello era función de este Tribunal.
La juez Velázquez Cajigas resaltó en la resolución que posteriormente supo por información que le fue suminis-trada por abogados y jueces, que el licenciado Berrios ha-bía comparecido ante distintas salas judiciales en repre-sentación de distintas personas.
*80Habida cuenta de lo anterior, la juez Velázquez Cajigas emitió la resolución que nos ocupa y la refirió ante nuestra atención.
Notificados de la resolución de la juez Velázquez Caji-gas, le concedimos al licenciado Berríos Pagán y a su re-presentante legal, el Ledo. Arturo Negrón García, un tér-mino para que se expresaran sobre ésta.
El licenciado Negrón García, en representación de su cliente, compareció ante nosotros. En su comparecencia nos informó que el licenciado Berríos Pagán, luego de estar recluido en un centro de rehabilitación, fue evaluado nue-vamente por el doctor Cabrera, quien lo encontró en esta ocasión procesable. Posteriormente se señaló el juicio en su fondo para el 26 de septiembre de 2005.
En esa ocasión, el licenciado Berríos Pagán se acogió a los beneficios del procedimiento de desvío que contempla la Regla 247.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Indicó el licenciado Negrón García que el licenciado Be-rríos estará “a prueba por un período de tres (3) años, al final de cuyo término podrá ser exonerado y su caso sobre-seído, si ha cumplido con las condiciones del programa”. Se informó también que el licenciado Berríos “padece de una enfermedad de adicción a sustancias controladas, para la que recibe tratamiento en estos momentos”.
Finalmente se indicó que, de entenderlo necesario, este Tribunal puede suspender temporeramente al licenciado Berríos Pagán del ejercicio de la profesión legal, “hasta tanto pueda certificar a este Honorable Tribunal su total capacitación para ejercerla”, o iniciar el procedimiento es-tablecido en la Regla 15 del Reglamento del Tribunal Supremo, 4 L.P.R.A Ap. XXI-A, para los casos de incapacidad mental de abogados.
Evaluados los hechos antes mencionados, en particular la propia comparecencia del Ledo. Ángel Berríos Pagán a través de su representación legal, el Tribunal lo separa *81temporeramente del ejercicio de la abogacía hasta tanto éste nos pueda acreditar que está capacitado para ejercerla nuevamente, por no padecer ya de su enfermedad de adic-ción a sustancias controladas. Esta separación será efec-tiva a partir de la notificación de esta opinión per curiam y sentencia al licenciado Berrios.
Se le ordena al licenciado Berrios Pagán notificar a to-dos sus clientes de su presente inhabilidad para seguir re-presentándolos, les devuelva cualesquiera honorarios reci-bidos por trabajos no realizados e informe oportunamente de su suspensión a los distintos foros judiciales y adminis-trativos del país. Además deberá certificarnos dentro del término de treinta días, contados a partir de la notificación de esta opinión per curiam y sentencia, el cumplimiento de estos deberes.
El Alguacil General de este Tribunal procederá a incau-tarse de la obra notarial del licenciado Berrios Pagán, in-cluso el sello notarial, y deberá entregarlos a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.
Se ordena, a su vez, que esta opinión per curiam y sen-tencia sea notificada personalmente al licenciado Berrios Pagán por la Oficina del Alguacil General de este Tribunal.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri no intervino.